Citation Nr: 1026262	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  04-35 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected migraine headaches.

2.  Entitlement to service connection for arthritis of the hands, 
to include as due to cold and heat exposure.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Raymond LeJeune, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION


The Veteran had active service from March 1955 until September 
1958.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in March 2003 and August 2003 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing held at the RO.  
A transcript of that hearing has been associated with the claims 
file.  

In October 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In a March 2010 Supplemental Statement of 
the Case (SSOC), the RO/AMC affirmed the determination previously 
entered.  The case was then returned to the Board for further 
appellate review.

In a March 2010 rating decision, the RO granted a then-pending 
claim for service connection for degenerative joint 
disease/degenerative disc disease of the cervical spine.  Hence 
the claim for service connection for a neck and cervical spine 
disorder is no longer before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).




In accordance with a recent opinion of the Court of Appeals for 
Veterans Claims (Court), TDIU has been included as an issue on 
appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
issue of TDIU benefits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's migraine 
headaches are more closely approximated by characteristic 
prostrating attacks occurring on an average of once a month over 
the last several months; however, the evidence of record does not 
indicate that his disability is better characterized by 
prolonged, completely prostrating headaches, productive of severe 
economic inadaptability.

2.  The evidence is in relative equipoise as to whether the 
Veteran currently has arthritis of the hands that is 
etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 
8100 (2009). 

2.  The criteria for service connection for arthritis of the 
hands have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in June 2001 and March 2006, the Veteran was 
notified of the information and evidence necessary to 
substantiate his claims.  VA told the Veteran what information he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now 
service-connected migraine headaches, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has been 
made, section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006) (citing Dingess).

Nonetheless, in this case, the Veteran was provided pertinent 
information in the September 2004 Statement of the Case and in a 
letter dated in May 2008.  Specifically, VA informed the Veteran 
of the necessity of providing, on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the respective disability and the effect that the worsening has 
on his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.  His claim was 
then readjudicated by way of the August 2008 Supplemental 
Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service and VA medical treatment 
records have been obtained.  He was provided appropriate VA 
medical examinations.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the Veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in the present case, the Board 
notes that the Veteran is appealing the initial assignment of a 
disability rating, and as such, the severity of the disability is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in 
determining the present level of a disability for any increased 
rating claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the instant claim.

Migraine Headaches

The Veteran asserts that an initial increased disability rating 
is warranted for migraine headaches.  At the outset, the Board 
observes that service connection for migraine headaches was 
awarded by rating decision dated in March 2003.  A 10 percent 
rating was granted effective June 1, 2001. 
 
Migraine headaches are rated in accordance with 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  A 10 percent rating is warranted 
for characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
warranted for characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 50 percent 
rating is warranted for very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability.  
Diagnostic Code 8100. 

Associated with the claims file is an October 2001 VA neurology 
examination report.  At the time of the examination, the Veteran 
reported experiencing headaches, mainly just above his eyebrows, 
every two to three months.  He reported that the headaches lasted 
approximately three hours and that he treated his condition with 
aspirin.  He indicated that the headaches were occasionally 
related to stress and that they were mild.  No weakness, fatigue, 
or functional loss was reported.  The diagnosis was tension 
headaches.

The Veteran's private medical records and letters from his 
treating private physicians have been associated with the claims 
file and indicate that he was treated for headaches.  Included in 
these records is a February 2001 computed tomography (CT) scan 
report reflecting the impression of a normal CT of the brain.  In 
an April 2005 letter, G.M.S., M.D., stated that the Veteran 
experienced headaches over the posterior aspect of his head.  

The Veteran reported his headache symptomatology in his May 2003 
Notice of Disagreement.  He reported experiencing profound 
headaches, which lasted from thirty minutes to three hours.  The 
Veteran stated that his headaches occurred, on average, 
approximately ten times per month, depending on his level of 
stress and activities.  The Veteran also stated that the 
headaches were associated with occasional nausea, dizziness, 
feeling "faint," and sensitivity to light and noise.  He 
indicated that he was taking pain medication and a muscle 
relaxant.  The Veteran asserted that his previous report of only 
having headaches every two to three months was a misstatement or 
was misunderstood.  He indicated that he had experienced 
headaches at the frequency reported in the May 2003 Notice of 
Disagreement for years.  

VA outpatient treatment records show that the Veteran underwent 
treatment for his headaches.  An October 2005 report from a CT 
scan of the brain shows that the impression was a normal study.  
A November 2005 treatment record shows that the Veteran reported 
having pain at the back of his head/neck.  The diagnosis was 
"degenerative joint disease of the cervical spine with neck 
pain/occipital headache."  It was noted that the Veteran used 
over-the-counter pain medication to treat his headaches.  
The Veteran underwent a second VA neurological examination in 
April 2006, at which time portions of his service and private 
treatment records were reviewed.  The Veteran reported having 
headaches that were associated with stiffness in the neck and 
radiation to the occipital area, top of the head, and bifrontal 
area.  He also indicated that he sometimes felt dizzy and/or 
lightheaded during a headache.  He reported that he used simple 
analgesics combined with sleep to treat his symptoms.  The 
Veteran stated that his headaches had been constant for the past 
fifteen years.  On physical examination, the Veteran was found to 
be alert and oriented.  His cranial nerves II through XII were 
intact.  The Veteran demonstrated decreased hand grip 
bilaterally, and decreased pinprick and mild impairment in 
vibration for all four extremities.  No dysmetria was observed.  
The examiner noted his review of reports from the February 2001 
private CT scan of the head and the October 2005 VA CAT scan of 
the head, which were both normal.  He diagnosed the Veteran with 
chronic headaches.  

In his July 2006 VA Form 9, the Veteran reported that he has 
experienced constant headaches during the previous fifteen years.  

Subsequent VA treatment records show additional treatment for 
headaches.  A December 2007 neurology consult note includes the 
Veteran's description of his headache symptomatology as constant 
aching pain; he stated that he had experienced headaches for a 
"long time."  He was noted to use pain medication with only 
partial relief.  The physical examination reviewed that the 
Veteran was alert and oriented; his cranial nerves were intact; 
and he had mild motor and sensory impairments in the upper and 
lower extremities.  A diagnosis of headaches was given.  An 
October 2009 treatment record shows that the Veteran continued to 
report having head pain.  He was noted to have a private 
prescription for acetaminophen.    

The Veteran testified as his symptomatology during the July 2009 
Travel Board hearing.  He reported that he experienced headaches 
six to seven days a week.  He testified that the duration of his 
headaches varied depending on how long he stayed in bed and that 
he stayed in bed until the headaches ended.  The Veteran also 
reported using prescription and over-the-counter pain medication 
to treat his symptoms.  He also stated that he sat in a hot tub, 
relaxed, slept lying flat, and wore his glasses to help alleviate 
his symptoms. 

In January 2010, the Veteran underwent an additional VA 
neurological examination, which occurred in conjunction with a 
review of his claims file.  The Veteran reported experiencing 
headaches since 1955, which had become progressively worse.  He 
reported using Tylenol, every four hours as needed, to treat his 
headaches, with a fair response.  The Veteran indicated that he 
experienced headaches weekly, but that his headaches were not 
treated through the continuous use of medication.  He stated that 
he "lived with a headache continuously," and that he was 
headache free two to three hours per day.  According to the 
Veteran, less than half of his attacks were prostrating and the 
usual duration of a headache was longer than two days.  The 
physical examination revealed no impairments in motor 
functioning.  The Veteran demonstrated diminished sensation to 
light touch and vibration in the upper and lower extremities.  
The examination of his mental status, reflexes, and cerebellar 
functioning were normal, and the Veteran's cranial nerves were 
intact.  The diagnosis was migraine headaches.  The VA examiner 
concluded that the Veteran's disability had a significant effect 
on his usual occupation, which was manifested by decreased 
mobility and pain.  The effect of his disability on his 
activities of daily living ranged from no effect to moderate.  

In light of the evidence of record, and resolving all doubt in 
the Veteran's favor, the Board finds that entitlement to a 30 
percent disability rating for migraine headaches is warranted.  
The Veteran consistently reported in his numerous statements, 
during his VA outpatient treatment, during the July 2009 Travel 
Board hearing, and during his VA neurological examinations that 
his migraine headache attacks are continuous, and sometimes 
associated with dizziness, lightheadedness, nausea, feeling 
faint, and sensitivity to light and noise.  The record shows that 
throughout the period of appeal, the frequency of his headaches 
have been reported to occur from a minimum of ten times per month 
to as frequent as six to seven days a week.  The Veteran has 
consistently reported that he has used simple analgesics, 
prescription medication, over-the-counter medication, and sleep 
to treat his headache symptoms, with fair success. As such, the 
Board finds that the Veteran satisfies the 30 percent disability 
rating criteria that his migraine headaches be characterized by 
prostrating attacks occurring on an average of once a month over 
the last several months.

However, the Board finds that the highest 50 percent disability 
rating is not warranted for the Veteran's migraine headaches.  
The Board acknowledges the Veteran's reports of experiencing 
constant headaches.  Yet they are not shown to be frequently 
prolonged, completely prostrating, and productive of severe 
economic inadaptability.  Indeed, the Veteran reported during the 
January 2010 VA examination that less than half of his attacks 
were prostrating.  He also reported that his disability is not 
treated through the continuous use of medication.  The medical 
evidence reveals that effect of his headaches on his usual daily 
activities ranges from no effect to a moderate effect.  Although 
the Veteran has reported that he stays in bed to relieve his 
headache attacks, there is no objective evidence of record that 
the Veteran's disability is productive of severe economic 
inadaptability.  The Board notes that some interference with 
employment is contemplated by a 30 percent disability rating.  As 
such, the evidence shows that the Veteran's migraine headaches 
disability picture more nearly approximates an evaluation of 30 
percent rather than a 50 percent.

In reaching this determination, the Board acknowledges the 
Veteran's statements as to the severity of his migraine headaches 
disability.  The Veteran, as a lay person, is competent to 
provide such evidence on the effects his migraine headaches have 
on his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994) (finding lay testimony competent when it concerns 
features or symptoms of injury or illness).  While the Board 
finds him credible, VA must consider only the factors enumerated 
in the rating criteria and other applicable regulations to rate a 
disability.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  As 
discussed above, the evidence does not show that the Veteran is 
entitled to a rating in excess of 30 percent disabling for his 
migraine headaches.

In sum, the evidence of record supports the award of a 30 percent 
disability rating, but no greater, for the Veteran's migraine 
headaches.  As there appears to be no identifiable period on 
appeal during which this disability manifested symptoms meriting 
a disability rating in excess of the 30 percent disability rating 
assigned herein, staged ratings are not warranted.  See 
Fenderson, 12 Vet. App. at 119.  

With regard to consideration of whether the Veteran's migraine 
headaches reflect so exceptional or so unusual a disability 
picture as to warrant the assignment of a compensable evaluation 
on an extraschedular basis under 38 C.F.R. § 3.321(b), the Board 
notes that such consideration is part and parcel of the TDIU 
element of the Veteran's claim, which is being remanded below.

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a degree 
of 10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same  probative 
value.

The Secretary shall consider all information and lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the 
Secretary will afford the claimant the benefit of the doubt in 
resolving the issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Arthritis of the Hands

Here, the Veteran has claimed that he currently has arthritis of 
the bilateral hands that is related to his military service.  
Specifically, he has reported that his hands were exposed to 
extreme cold and hot temperatures while serving as a cook in the 
military.  According to the Veteran, his service as a cook caused 
his current bilateral hand condition. 
  
The Veteran's service personnel records have been associated with 
the claims file, and reflect his service in the U.S. Air Force 
from March 1955 to September 1958.  His DD 214 lists his military 
occupational specialty as a cook.  

The Veteran's service treatment records are currently of record.  
An August 1956 treatment note shows that the Veteran was treated 
for a 1st degree burn on his left hand, which affected the 2nd, 
3rd, and 4th digits.  A July 1957 re-enlistment examination 
report shows that on clinical evaluation, the Veteran 
demonstrated a loss of flexion of the distal interphalangeal 
joint of the 3rd and 4th fingers on his right hand.  He was also 
noted to have a 1/2 inch scar on the 2nd, 3rd, and 4th fingers of 
the right hand.  The September 1958 separation report of medical 
examination shows that the clinical evaluation of the Veteran's 
upper extremities was generally normal.  

In support of his claim, the Veteran submitted letters from his 
private treating physician, G.M.S., M.D.  In a May 2001 letter, 
Dr. G.M.S. noted the Veteran's military service.  He stated that 
the Veteran had arthritis of both hands due to constantly working 
in coolers at low temperatures and using hot water to sterilize 
utensils.  The physician reiterated this statement in an October 
2001 letter and stated that since May 2001, the Veteran's 
arthritic condition had progressively gotten worse.  

The Veteran underwent a VA hand, thumb, and fingers examination 
in October 2001 and his claims file was reviewed.  The Veteran's 
in-service medical history was noted.  On physical examination of 
the hands, there were no anatomical defects observed.  The 
examiner noted a barely visible scar on the dorsal aspect of the 
middle phalanx of both fingers; the scars were found to be normal 
without any adherence.  The Veteran was noted to be able to use 
both hands for grasping, pushing, pulling, twisting, probing, 
writing, touching and expression.  The examiner stated that he 
Veteran had fibrous ankylosis of the distal interphalangeal joint 
of the right little and ring fingers, but no arthritis.  The 
diagnosis was old cut injury to the right little and ring fingers 
interfering with grasp; grasping 80 percent in the right hand 
compared to the left hand; fibrous ankylosis of the distal 
interphalangeal joint of the right little and ring fingers; and 
normal left hand.  The examiner commented that although the 
Veteran complained of arthritis in both hands, the examination 
did not reveal any arthritis.  

Associated with the VA examination are October 2001 VA radiology 
reports, which show that the Veteran underwent X-ray examinations 
for his right hand and left hand, respectively.   These reports 
show the impression of a negative left hand and a normal right 
hand.
In a December 2001 letter, Dr. G.M.S. indicated that that he 
performed a "work up" of the Veteran to determine whether or 
not he had arthritis.   Attached to the letter were the 
associated December 2001 private radiology reports showing 
examinations of the Veteran's hand.  The reports reveal that the 
Veteran had mild distal interphalangeal joint, first 
carpometacarpal, and meatcarpophalangeal joint spurring on the 
right hand, and mild degenerative arthritis of the left hand.  
Dr. G.M.S. stated in his letter that the results of the December 
2001 X-ray reveal that the Veteran does have arthritis, which he 
opined probably resulted from trauma during the Veteran's 
military service.

The Veteran submitted an April 2002 letter from his former 
private physician, Dr. W.A.D., D.C., in support of his claim.  
Dr. W.A.D. indicated that prior to his retirement in 2001, he 
practiced chiropractic medicine.  He stated that he treated the 
Veteran several times for pains in his hand.  Although he stated 
that he no longer had copies of the Veteran's records, he 
remembered that the Veteran had mild joint degeneration of his 
hands.  It was Dr. W.A.D.'s opinion that since the Veteran's 
records showed various service related injuries, the Veteran's 
symptoms of pain and impingements were probably directly due to 
his service injuries.  

Associated with the claims file is a November 2002 letter from 
Dr. G.M.S that was submitted as a supplement to the physician's 
previously submitted letters.  The physician indicated that he 
reviewed the Veteran's private X-rays and found that the Veteran 
had mild degenerative arthritis in both hands.  Dr. G.M.S. stated 
that he reviewed the Veteran's file and did not find any 
reference to any X-reports that were done at the VA hospital as 
to what degree of degeneration was present in his hands.  The 
physician went on to express his belief essentially that the 
Veteran's condition had not been appropriately addressed, as the 
VA findings did not correlate to all of the findings he had at 
his institution.  He reiterated his previous conclusion that the 
Veteran's problems with his hands began during his work as a 
butcher and cook.  He noted the Veteran's report that the pain in 
his hands began when he placed his hands in and out of freezer 
and when he used excessive hot and cold water; the Veteran 
reported that his pain persisted over the years.  

The Veteran's VA medical treatment records have been associated 
with the claims file and include the Veteran's intermittent 
report of pain in his hands.  These records are negative for 
clear diagnosis or opinion regarding arthritis of the hands.  
However, a November 2005 treatment records reflects that the 
Veteran demonstrated decreased pedal pulse and vibration in his 
hands; the diagnosis was diabetic peripheral neuropathy

In support of his claim, the Veteran submitted a September 2009 
letter from Dr. G.M.S., in which his bilateral hand 
symptomatology was discussed.  Dr. G.M.S. indicated that the 
Veteran underwent a computed tomography (CT) scan to assess his 
condition.  The physician stated that "views" of the Veteran's 
left hand revealed arthritic changes throughout the hand, 
particularly in the metacarpal joint.  He noted that the Veteran 
was prescribed medication to treat pain and neuropathy involving 
his hands.  Associated with this letter were September 2009 
private radiology reports showing the findings of X-ray 
examinations of the hands.  With regards to the right hand, three 
views were taken of the right wrist, which revealed mild 
arthritic changes.  Views of the left hand reviewed arthritic 
changes, most severe in the first carpal metacarpal joint.

In January 2010, the Veteran underwent a second VA hands, thumb, 
and fingers examination and the associated examination report 
reveals that his claims file was reviewed.  The Veteran reported 
having trouble with his hands ever since his military service.  
The physical examination of the hands revealed decreased range of 
motion of some of the fingers on the right hand.  The examiner 
noted that X-rays completed in association with the examination 
revealed that the left and right hands were within normal limits.  
The Board notes that these X-ray reports have not been associated 
with the claims file.  

Following the examination, the Veteran was diagnosed with limited 
flexion of the 4th and 5th finger of the right hand.  The 
examiner concluded that no arthritis was found in the hands and 
that there was no evidence of the claimed disability of 
arthritis.  He went on to say that there is no scientific 
evidence to support that alternating exposure to heat and cold 
causes arthritis, and he noted that the Veteran was never treated 
for cold exposure in service.  The examiner further noted that 
the Veteran worked in construction and played the guitar for many 
years after his military service.  

After a careful review of the evidence of record, the Board finds 
that the evidence is, at the very least, in relative equipoise as 
to whether the Veteran currently has arthritis of the hands that 
is related to his military service.    

The Veteran has generally alleged the he currently has arthritis 
of the hands due to his exposure to extreme temperatures during 
his service as a cook.  Although the Veteran is not competent to 
provide an opinion as to the etiology of his claimed disorder, he 
is competent to report his current symptomatology and the onset 
of his symptoms began.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). In this 
regard, the Veteran reported during the January 2010 VA 
examination, that his hands bothered him ever since his military 
service.  The Board finds the Veteran's testimony to be credible 
as there are no conflicting statements in the record.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The medical evidence, however, includes contradictory opinions as 
to whether the Veteran currently has an arthritis diagnosis.  
Included in the claims file are the numerous letters from the 
Veteran's private treating physician Dr. G.M.S., in which the 
physician diagnosed the Veteran with arthritis of the hands.  In 
these letters, when viewed collectively, Dr. G.M.S. essentially 
related the Veteran's hands disorder to his military service 
based on the physician's clinical evaluation of the Veteran, his 
history of treating the Veteran, and his review of the Veteran's 
file.  In contrast, the January 2010 VA examiner concluded, 
following his review of the claims file and clinical examination 
of the Veteran, that there was no evidence of the claimed 
arthritis disorder.  While the January 2010 examination 
constitutes the most recent assessment of the Veteran's hands, 
the Board does not find the VA examiner's opinion to be of a 
greater probative value, as the VA examiner did not discuss or 
reconcile Dr. G.M.S,'s favorable diagnosis and opinion that was 
previously of record.  Instead, the Board finds that the medical 
evidence has placed the record in equipoise as to whether the 
Veteran currently has arthritis of the hands, and accordingly, 
the Board must resolve this issue in favor of the Veteran.  

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent lay testimony and 
medical evidence of record that is favorable to the Veteran, 
based on a rational lack of credibility or probative value.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. 
West, 12 Vet. App. 22, 26 (1998).  While the evidence in this 
case is not unequivocal, it has nonetheless placed the record in 
relative equipoise.  Accordingly, the claim for service 
connection is granted.   

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As such, the 
Board will exercise its discretion to find that the evidence is 
in relative equipoise and conclude that entitlement to service 
connection for arthritis of the hands is warranted.  Id.


ORDER

Entitlement to a 30 percent disability rating, and no more, is 
warranted for service-connected migraine headaches, subject to 
the laws and regulations governing monetary awards.

Service connection for arthritis of the hands is granted, subject 
to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required with respect to the claim for 
TDIU benefits.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159(c).

As indicated in the introduction, the Board has included TDIU as 
an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In Rice, the Court held that TDIU is part and parcel to 
a claim for an increased rating when the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which the increased rating 
is sought.  Id. at 445.  Here, the Veteran indicated in an April 
2005 statement that his private physicians have found him to be 
100 percent disabled.  In this regard, a April 2005 letter from 
Dr. G.M.S. includes the physician's opinion essentially that the 
Veteran is incapable of engaging in his previous work in 
construction at this time.  He stated that the Veteran is limited 
to sedentary activities with respect to his neck, shoulders, 
hands, and knees; thus, the physician essentially opined that the 
Veteran's employability was affected by both service-connected 
and nonservice-connected disorders.  In a September 2009 letter, 
Dr. G.M.S. noted the Veteran's numerous conditions, to include 
both service-connected and nonservice-connected disorders, and 
opined that the Veteran was totally and permanently disabled.  
Accordingly, the Board finds that the Veteran and the evidence of 
record have reasonably raised the issue of entitlement to TDIU.  

However, appellate review of the TDIU element of the Veteran's 
claim at this time would be premature.  In this regard, the 
Veteran should be sent a VCAA notice letter regarding the TDIU 
element of his claim.  This letter should notify the Veteran and 
his representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate TDIU.  
The notice should also indicate what information or evidence 
should be provided by the Veteran, to include a formal 
application form and an employment information form, and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Thereafter, the RO should 
undertake any additional developed deemed necessary to adjudicate 
the claim for TDIU benefits. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO shall provide the Veteran with a 
letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The letter should 
explain what information or evidence (medical 
or lay) is necessary to substantiate the TDIU 
element of the Veteran's claim.  It should 
indicate the information and evidence that is 
to be provided by the Veteran, including a 
formal application form and an employment 
information form, and that VA will attempt to 
obtain on his behalf.  It also should include 
information concerning the assignment of 
disability ratings and effective dates, 
keeping in mind that TDIU is part of an 
increased rating claim.

2.  Then, the RO shall review the Veteran's 
claims file with respect to the TDIU claim 
and undertake any additional development 
indicated, to include obtaining and 
associating with the claims file any 
additional pertinent records identified by 
the Veteran during the course of the remand.

3. After completion of the above development, 
the RO shall undertake any further 
development deemed necessary with respect to 
the TDIU claim, to include ordering a VA 
examination(s) and opinion and/or a social 
and industrial survey and consideration of 
submission of the claim to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for extra-
schedular consideration, if appropriate.  The 
RO shall follow any applicable regulations 
and directives implementing the provisions of 
the VCAA as to its notice and development.

4.  Upon completion of the above, the RO 
shall adjudicate the Veteran's TDIU claim.  
If the benefit sought on appeal is not 
granted, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


